ORDER
This matter having been duly presented to the Court for its consideration on the papers submitted in respect of the within application;
*549It is ORDERED that the application of respondent for transfer from disability inactive status to active status is granted, effective immediately, subject to the following conditions:
1. Respondent shall continue treatment with S.M. Chowdrey, M.D., the frequency of said treatment to be determined by Dr. Chowdrey;
2. Respondent shall submit to periodic blood tests to be administered by Dr. Chowdrey to determine whether respondent is taking the' medication prescribed by Dr. Chowdrey;
3. Respondent shall practice law under the supervision of a proctor, in accordance with Administrative Guideline No. 28 of the Office of Attorney Ethics, said proctorship to remain in effect until further Order of the Court, upon the filing of a petition by respondent, supported by competent proof that he no longer needs to be supervised by a proctor.